Citation Nr: 0403248	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  98-15 884A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating evaluation for right 
ear hearing loss. 

2.  Entitlement to an increased rating evaluation for 
tinnitus, currently evaluated as 10 percent disabling. 

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for left 
ear hearing loss. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from September 1979 to 
September 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, Puerto Rico (RO).  


FINDINGS OF FACT

1.  The veteran manifests no higher than level II hearing in 
his right ear. 

2.  The veteran's tinnitus has been assigned the maximum 
schedular rating available and has not been shown to present 
an exceptional or unusual disability picture such as marked 
interference with employment or the need for frequent 
hospitalizations. 

3.  In an unappealed July 1988 decision, the Board denied 
service connection for left ear hearing loss.

4.  Evidence associated with the veteran's claims folder 
subsequent to the Board's July 1988 decision is not so new or 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
right ear hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 
(1999 & 2003).  

2.  The schedular criteria for a rating in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (1999 & 2003). 

3.  The July 1988 Board decision denying service connection 
for left ear hearing loss is final.  38 U.S.C.A. §§  5103, 
5103A, 7104 (West 2002); 38 C.F.R. § 20.1104 (2003).

4.  Since the July 1988 Board decision, new and material 
evidence has not been submitted, and the veteran's claim of 
entitlement to service connection for left ear hearing loss 
is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 
2002); 38 C.F.R. § 3.156 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

In this case, the veteran's claims were filed in October 1997 
and remain pending.  The United States Court of Appeals for 
Veterans Claims (the Court) held in Holliday v. Principi, 14 
Vet. App. 280 (2001) that the VCAA was potentially applicable 
to all claims pending on the date of enactment, citing Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that Section 3A of the VCAA 
(covering the duty to notify and duty to assist provisions of 
the VCAA) did not apply retroactively, and overruled both 
Holliday and Karnas to the extent that they allowed for such 
retroactive application and to the extent they conflict with 
the United States Supreme Court's and the Federal Circuit 
Court's binding authority.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  However, to the extent that the Kuzma case 
may be distinguished from the instant case because of the 
finality of the Board decision in Kuzma at the time of the 
November 2000 VCAA enactment date and because the current 
claim is still pending before VA, the Board finds that the 
provisions of the VCAA are applicable to this pending appeal.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a February 1998 letter and rating 
decision of the evidence needed to substantiate his claims, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a June 1998 statement of the case and 
supplemental statements of the case issued in March 1999 and 
July 2002, the RO notified the veteran of regulations 
pertinent to increased rating and new and material evidence 
claims, informed him of the reasons why his claims had been 
denied, and provided him additional opportunities to present 
evidence and argument in support of his claims.  

In a May 2002 letter, the veteran was informed of VA's duty 
to obtain evidence on his behalf.  The veteran was notified 
that VA would obtain all relevant service medical records, VA 
medical records, and reports of examinations or treatment at 
non-VA facilities authorized by VA.  In addition, VA would 
request other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

In this case, the May 2002 letter requested a response within 
60 days.  At the same time, however, more than one year has 
now passed since that notification was provided.  Moreover, 
in August 2002, the veteran waived initial RO consideration 
of evidence and requested that the claims file be sent to the 
Board for consideration.  

The Board notes further, that subsequent to the May 2002 
letter, it appears that the RO readjudicated the veteran's 
claims based on all of the evidence in July 2002 and in 
September 2002.  

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA outpatient treatment records have been received as 
have private medical reports.  In addition, the veteran was 
provided with VA examinations in September 1997 and May 2002.  

With respect to VA's duty to assist the veteran for his 
claims to reopen, such as the veteran's claim of entitlement 
to service connection for left ear hearing loss, VA's 
responsibility extends to requesting evidence from any new 
source identified by the claimant, and if that evidence is 
then not new and material, the claim is not reopened, and 
VA's duties have been fulfilled.  VA does not have a duty to 
provide the veteran a VA examination if the claim is not 
reopened.  The VCAA explicitly states that, regardless of any 
assistance provided to the claimant, new and material 
evidence must still be submitted to reopen a claim.  
38 U.S.C.A. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2003).  As discussed above, in this 
case, the RO complied with VA's notification requirements and 
informed the veteran of the information and evidence needed 
to substantiate these claims.  Despite the fact that no new 
and material evidence has been submitted in conjunction with 
the recent claims, the veteran was provided with a VA 
examination in May 2002, though such an examination was not 
necessarily required.  

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; lay statements; 
private medical reports; and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
veteran will be summarized where appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2003).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

1.	Right ear hearing loss 

The veteran has been assigned a noncompensable disability 
rating for right ear hearing loss.  He contends that his 
hearing loss is more disabling than currently evaluated and 
has appealed for a compensable evaluation.

The VA Rating Schedule that addresses the ear and other sense 
organs was amended effective June 10, 1999.  See 64 Fed. Reg. 
25202 (1999).  As this change took effect during the pendency 
of the veteran's appeal, both the former and the revised 
criteria will be considered in evaluating the veteran's right 
ear hearing loss.  VA's Office of General Counsel has 
determined that the amended rating criteria, if favorable to 
the claim, can be applied only for periods from and after the 
effective date of the regulatory change.  See VAOPGCPREC 3-
00; see also Rhodan v. West, 12 Vet. App. 55, 57 (1998) 
(effective date rule prevents the application of a later, 
liberalizing law to a veteran's claim prior to the effective 
date of the liberalizing law).  The regulatory criteria of 
Diagnostic Code 6100 may be applied prospectively, but the 
statutory changes established in June 1999 may only be 
applied from that date forward.  See 38 U.S.C.A. § 5110(g) 
(West 2002).  As stated, the Board will apply the law cited 
above that is most favorable to the veteran.  However, the 
differences between the former criteria and the revised 
criteria in this case is relatively inconsequential as will 
be set forth below.

Under the previous regulations, evaluations of defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second, with 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  See 38 C.F.R. § 4.85, 
Diagnostic Codes 6100 to 6110 (effective before June 10, 
1999).  Under these regulations Table VIa was used only when 
the Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate.  See 38 C.F.R. § 4.85(c) (effective before 
June 10, 1999).

The current version of the Ratings Schedule provides a table 
for rating purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

Of note, when impaired hearing is service-connected in only 
one ear, the non-service-connected ear will be assigned a 
Roman numeral designation for hearing impairment of I.  This 
allows the percentage evaluation from Table VII to be 
determined.  See 38 C.F.R. § 4.85(f) (2003).

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c) (2002).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) (2002).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  See 38 C.F.R. § 4.86(b) 
(2002).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In this case, the medical evidence of record does not support 
a compensable evaluation for the veteran's right ear hearing 
loss under any pertinent criteria.  Applying both the former 
and the revised criteria found in 38 C.F.R. § 4.85 at Table 
VI, the veteran's right ear hearing loss is noncompensable.

A January 1998 audiological examination report from 
Audiologos Clinicos revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
45
70

Puretone threshold average was 41 decibels and speech 
recognition was 84 percent.  The examiner stated that the 
veteran's hearing was within normal limits with moderate to 
severe sensorineural hearing loss at higher frequencies.  
Applying Table VI of 38 C.F.R. § 4.85, Level II hearing is 
assigned.

A May 2002 VA audiological examination report showed: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
40
55
60

Puretone threshold average was 49 decibels and speech 
recognition was 88 percent.  The examiner commented that the 
veteran had hearing within normal limits to 500 Hertz with a 
moderate to severe sensorineural hearing loss at the higher 
frequencies.  Noting Table VI, Level II hearing is assigned.

Applying the foregoing criteria to the facts in this case, 
the Board finds that the veteran's right ear hearing loss was 
properly assigned a noncompensable evaluation under 
Diagnostic Code 6100.  The Board has considered the 
application of 38 C.F.R. § 4.86 (2002) [exceptional patterns 
of hearing impairment].  However, the veteran's hearing loss 
does not meet the criteria under that section.  

The Board has also considered the lay statements made at the 
veteran in October 1997 and June 2002, explaining why he 
believes that his right ear hearing loss warrants an 
increased evaluation.  The Board has no reason to doubt the 
veteran's statements.  It is clear from the evidence of 
record that he experiences hearing loss; however, the 
objective medical evidence has not shown that his service-
connected right ear hearing loss has increased to a level 
greater than that encompassed by a noncompensable rating 
under the provisions of 38 C.F.R. § 4.85 and/or § 4.86.  The 
veteran's contentions alone cannot establish entitlement to a 
compensable evaluation for defective hearing because 
"disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  See Lendenmann, supra, 3 Vet. App. at 349.  
Here, a mechanical application of the schedule establishes a 
noncompensable disability evaluation under Diagnostic Code 
6100.

The Board thus finds that the veteran's right ear hearing 
loss was properly assigned a noncompensable disability rating 
under Diagnostic Code 6100, and concludes that the 
preponderance of the evidence is against the veteran's claim 
for a compensable evaluation for right ear hearing loss under 
both the former and revised criteria.  Thus, the veteran's 
claim for a compensable rating for hearing loss is denied. 

The Board has also given consideration to the potential 
application of 38 C.F.R. § 3.321(b)(1).  In exceptional cases 
where schedular evaluations are found to be inadequate, the 
RO may refer a claim to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, for 
consideration of "an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities."  
38 C.F.R. § 3.321(b)(1).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.

In this case, however, the evidence does not demonstrate, nor 
has the veteran alleged, that his right ear hearing loss has 
resulted in marked interference with employment or frequent 
periods of hospitalization.  The veteran has made no 
statement regarding employment problems due to his right ear 
hearing loss.  In addition, no medical professional has 
commented that the disability in question has caused marked 
interference with employment.  Accordingly, with the lack of 
evidence showing an unusual disability not contemplated by 
the Rating Schedule, the Board concludes that a remand to the 
RO for referral of these issues to the VA Central Office for 
consideration of an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321, is not warranted.

2.	Tinnitus

The veteran's tinnitus has been evaluated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  The rating criteria for tinnitus, as 
in effect prior to June 10, 1999, provide for a maximum 10 
percent rating when tinnitus is persistent as a symptom of 
head injury, concussion, or acoustic trauma.  38 C.F.R. § 
4.87a, Diagnostic Code 6260 (1999).  Under the new rating 
criteria a maximum 10 percent rating is provided for 
recurrent tinnitus.  The Note that follows provides that a 
separate evaluation for tinnitus may be combined with an 
evaluation under Diagnostic Codes 6100, 6200, 6204, or other 
diagnostic code, except when tinnitus supports an evaluation 
under one of those diagnostic codes.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2003).

A September 1997 VA examination report noted that the veteran 
complained of tinnitus since 1980.  He described the tinnitus 
as a constant, high frequency, high intensity noise in the 
right hear that made him feel uncomfortable.  The examiner 
did not comment on the severity of the veteran's tinnitus.  A 
January 1998 report from Audiologos Clinicos also noted the 
veteran's complaints of tinnitus.  The severity of the 
veteran's tinnitus was not discussed.  

The Board also finds that it has no authority to award 
separate 10 percent ratings for both ears although the Board 
does note that the initial grant of service connection was 
for right ear tinnitus.  In this regard, the Board notes that 
effective June 13, 2003, VA amended Diagnostic Code 6260 in 
order to codify current standard VA practice by stating that 
recurrent tinnitus will be assigned only a single 10 percent 
evaluation whether it is perceived in one ear, both ears, or 
somewhere in the head.  See 38 C.F.R. § 4.87, Diagnostic Code 
6260, Note 2; See also 68 Fed. Reg. 25822-25823 (May 14, 
2003).  Further, the VA Rating Schedule explicitly prohibits 
pyramiding of disability evaluations under 38 C.F.R. § 4.14.  
In this regard, VA has provided for separate ratings for 
"like organs" for specific disabilities, and if separate 
ratings in the case of bilateral tinnitus were warranted, it 
would have been so provided.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6207 (loss of auricle); 38 C.F.R. § 4.115b, 
Diagnostic Code 7523 (providing separate ratings for atrophy 
of one testis and both testes) and Diagnostic Code 7524 
(providing separate ratings for removal of one testis and 
both); 38 C.F.R. § 4.116, Diagnostic Code 7626 (providing 
separate ratings for surgery on one breast and on both 
breasts).  VA considers tinnitus a single disability, whether 
heard in one ear or both ears, and irrespective of where the 
condition is manifested, the average impairment on earning 
capacity is the same.  See 38 C.F.R. § 4.25(b).

In addition, VA's Office of the General Counsel (OGC) 
recently issued an opinion on the issue.  In VAOPGCPREC 2-03, 
the OGC noted, "tinnitus is the perception of sound in the 
absence of acoustic stimulus." VAOPGCPREC 2-03 at p. 2, 
citing The Merck Manual 665 (17th ed. 1999).  The OGC 
referenced the notice of proposed rulemaking resulting in the 
amendment to Diagnostic Code 6260 in May 2003 for the medical 
explanation of tinnitus:

True (subjective) tinnitus does not originate in 
the inner ear, although damage to the inner ear 
may be a precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain creates 
phantom sensations to replace missing inputs from 
the damaged inner ear, similar to the brain's 
creation of phantom pain in amputated limbs. . . .

True tinnitus, i.e., the perception of sound in 
the absence of an external stimulus, appears to 
arise from the brain rather than the ears.

See Schedule for Rating Disabilities:  Evaluation of 
Tinnitus, 67 Fed. Reg. 59,033 (Sept. 19, 2002) [citing 
Diseases of the Ear, H. Ludman, and T. Wright, 6th ed., 
chapter 11; Phantom auditory perception (tinnitus): 
mechanisms of generation and perception, Neuroscience 
Research 8:221-2, P. Jasterboff, 1990; and Mechanisms of 
Tinnitus, Allyn and Bacon, 1995, J. Vernon and A. Moller 
(Eds.)].

Based on this medical explanation, the OGC found that "the 
perception of noise is the disability identified in true 
tinnitus, and the source of this perceived noise is not in 
either or both ears.  The undifferentiated nature of the 
source of the noise that is tinnitus is the primary basis for 
VA's practice, as reflected in the notice of proposed 
rulemaking, of rating tinnitus as a single disease entity."  
VAOPGCPREC 2-03, p. 3.  Therefore, OGC determined that the 
original and revised versions of Diagnostic Code 6260 
authorized a single 10 percent rating for tinnitus, 
regardless of whether it was perceived as unilateral, 
bilateral, or in the head, and precluded the assignment of 
separate ratings for bilateral tinnitus.  

Thus, the Board concludes that Diagnostic Code 6260 provides 
for a maximum 10 percent rating for recurrent tinnitus, 
whether perceived as unilateral or bilateral.  See 38 C.F.R. 
§ 4.87, Diagnostic Code 6260; Cromley v. Brown, 7 Vet. App. 
376, at 378 (1995) (10% is the highest level possible under 
the regulations for tinnitus).  See also Smith v. Brown, 7 
Vet. App. 255, at 259 (1994) (there is no statutory, 
regulatory, or case authority which requires the Board to 
make a determination of 10 percent for tinnitus for each ear 
for a total of 20 percent.).

The Board thus finds that the preponderance of the evidence 
is against the veteran's claim of entitlement to a schedular 
rating in excess of 10 percent for tinnitus.  There is not an 
approximate balance of positive and negative evidence to 
which the benefit of the doubt standard applies.  The appeal 
is accordingly denied.

The Board has also given consideration to the potential 
application of 38 C.F.R. § 3.321(b)(1) for the veteran's 
tinnitus claim.  However, the evidence does not demonstrate, 
nor has the veteran alleged, that his tinnitus has resulted 
in marked interference with employment or frequent periods of 
hospitalization.  Accordingly, a remand to the RO for 
referral of these issues to the VA Central Office for 
consideration of an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321, is not warranted.



3.  Left ear hearing loss 

The veteran requests that the Board reopen and grant his 
claim of entitlement to service connection for left ear 
hearing loss on the basis that he has submitted new and 
material evidence.  The Board observes that the veteran's 
service connection claim was denied in a July 1988 Board 
decision stating that service medical records reflected that 
the veteran had left ear hearing loss upon enlistment into 
active service and there was no evidence that the hearing 
loss was aggravated during service.  The July 1988 Board 
decision is final.  See 38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1104 (2003).  

In October 1997, the veteran filed to reopen his service 
connection claim.  A February 1998 rating decision denied the 
veteran's claim and he disagreed with that decision, 
initiating a timely appeal.  As there is a prior final 
determination for the veteran's claim, the July 1988 Board 
decision, the Board is now required to decide whether new and 
material evidence has been presented before reopening and 
adjudicating the merits of the claim.  See Barnett v. Brown, 
83 F.3d 1380, 1384 (Fed. Cir. 1996). 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  
When a veteran seeks to reopen a claim, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance is "new and material."  Under the 
version of 38 C.F.R. § 3.156(a) applicable to this case, new 
and material evidence is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2001); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The Board notes that there 
has been a regulatory change with respect to the definition 
of new and material evidence, which applies prospectively to 
all claims filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45,520, 45,630 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.156(a)).  As the veteran filed his claim prior to 
that date, the earlier version of the law, as set forth 
above, remains applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends, and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.

In the present case, subsequent to the July 1988 Board 
decision, evidence received in support of the veteran's claim 
includes VA outpatient treatment records, VA examination 
reports, and private audiological reports.  These records 
document the veteran's continued treatment for left ear 
hearing loss.  A July 1995 audiological examination showed a 
"profound hearing loss from 500 Hertz to 4000 Hertz."  Word 
recognition score was also decreased.  This diagnosis was 
confirmed by subsequent examinations in July 1997, September 
1997, January 1998, and May 2002.  In a June 2002 statement, 
N.F.B., M.D., stated that the veteran reported a past history 
of head trauma in 1979 during service.  He asserted that if 
the veteran's hearing was normal before his head trauma, the 
trauma may have been responsible for the left ear hearing 
loss.  

The evidence submitted after the July 1988 Board decision 
showed continued treatment and examination for left ear 
hearing loss.  However, as to most of the recently reviewed 
evidence, the Board notes that no comments were made as to 
whether the veteran's left ear hearing was aggravated during 
active service.  As such, this evidence submitted in support 
of the veteran's claim does not constitute new and material 
evidence because although it is new, it does not bear 
directly and substantially upon the issue of service 
connection.  That is, most of the evidence received in 
connection with the veteran's recent claim does not 
constitute new and material evidence to the extent it is 
essentially cumulative and redundant of the evidence of 
record at the time of the prior final denial.  As to the June 
2002 statement of Dr. B., the Board notes that his statement 
was clearly predicated on the veteran having normal left ear 
hearing loss before any inservice head trauma.  As the 
statement is clearly both factually erroneous, and not 
relevant to the issue of aggravation, the Board finds that it 
may not serve as new and material evidence sufficient to 
reopen the veteran's claim.  As discussed above, the Board 
denied the veteran's left ear hearing loss claim based upon 
lack of medical evidence of in-service aggravation of his 
left ear hearing loss that had existed prior to active 
service.  There remains a lack of such evidence.   

The contentions made by the veteran since the July 1988 Board 
decision requesting that his service connection claims be 
reopened cannot be considered new.  For the most part, his 
statements are duplicative and repetitive of the contentions 
he made previously.  Moreover, such statements are not 
material.  He does not possess medical expertise, and he is, 
therefore, not competent to render an opinion on matters 
involving medical knowledge, such as diagnosis or causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (19920; 
see also 38 C.F.R. § 3.159(a) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Where, as here, the 
determinative issue is one of medical diagnosis, causation, 
or aggravation, competent medical evidence is required.  Lay 
assertions are insufficient to reopen a claim under 
38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Accordingly, the Board finds that the evidence submitted 
subsequent to the July 1988 denial of the veteran's claim is 
not sufficient to reopen the claim of entitlement to service 
connection for a left ear hearing loss.  Until the veteran 
meets his threshold burden of submitting new and material 
evidence in order to reopen his claims, the benefit of the 
doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).




ORDER

A compensable rating for right ear hearing loss is denied.

A rating in excess of 10 percent for tinnitus is denied. 

The claim of entitlement to service connection for left ear 
hearing loss is not reopened; the appeal is denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



